United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               September 27, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50306
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

MARIA SAMPSON

                       Defendant - Appellant


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-02-CR-301-ALL
                       --------------------

Before KING, Chief Judge, and BARKSDALE and DeMOSS, Circuit
Judges.

PER CURIAM:*

     Maria Sampson appeals her conviction after a jury trial of

assault within the maritime and territorial jurisdiction of the

United States.    Sampson argues that the evidence is insufficient

to show that she assaulted her 12-year-old adopted son or that

the alleged assault occurred within the special maritime and

territorial jurisdiction of the United States.    She also argues




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-50306
                                -2-

that the district court erroneously admitted hearsay evidence and

that she was unlawfully arrested.

     The victim of the assault testified that Sampson struck him

three or four times with a belt and that she had caused some of

the bruises on his back.   Physicians testified that there were

pattern bruises on the victim’s back and that some of the bruises

had been inflicted recently.   The school officials to whom the

victim reported the abuse also provided corroborating testimony

regarding the recent nature of the victim’s wounds.     The victim

stated that the incident occurred at his home, and there was

testimony that the home was located on Lackland Air Force Base

and was within the special maritime and territorial jurisdiction

of the United States.   The evidence is sufficient to support the

determination that Sampson assaulted her adopted son and that

this assault took place within the special maritime and

territorial jurisdiction of the United States.     See United States

v. Perrien, 274 F.3d 936, 939-40 (5th Cir. 2001).

     Sampson has not established error with respect to the

testimony that she cites as hearsay evidence.     Her objections to

Agent John Whitson’s testimony that the victim told him that his

injuries were caused by Sampson and to the admission of a portion

of a medical record were sustained by the district court.     Dr.

Reginald Moore testified that the victim stated that he sustained

injuries from fingernails while he was being choked and that he

was hit with a shoe and with a broom.     This evidence was
                          No. 03-50306
                               -3-

admissible pursuant to FED. R. EVID. 803(4) as statements made for

the purpose of medical treatment.

     To the extent Sampson challenges other statements made by

Moore, she did not object to this testimony and, given the

victim’s testimony, it was not plain error to admit it.      See

United States v. Cantu, 167 F.3d 198, 203 (5th Cir. 1999).

Sampson did not object to the cited testimony of Terry Bills and

Mary Catherine Norton, and the admission of this testimony was

cumulative and did not constitute plain error.

     Sampson objected to Dr. Shane Stokes’s testimony that the

victim told him that it was Sampson who struck him.   This

evidence also was cumulative and was harmless in light of the

strength of the prosecution’s case and defense counsel’s ability

to cross-examine the witness.   To the extent that Sampson raises

additional testimony by Stokes as hearsay she has not established

plain error because his statements either were not offered for

the truth of the matter asserted, or were not material to

determining whether Sampson assaulted the victim.   Accordingly,

Sampson has not shown that her substantial rights were affected

by the erroneous admission of any hearsay evidence.

     Sampson does not support her argument that she was

unlawfully arrested with any record evidence, other than to show

that she was questioned regarding the incident.   Her contention

that she was unlawfully arrested is at odds with her argument

that she cooperated with investigators and spoke to them freely.
                           No. 03-50306
                                -4-

In denying Sampson’s motion to suppress, the district court found

that the record showed that Sampson was advised several times

that she was not in custody.   The court also noted that she was a

law school graduate.   Sampson’s conclusional assertion that she

was arrested unlawfully is insufficient to establish error.     See

United States v. Volksen, 766 F.2d 190, 193 (5th Cir. 1985).

     AFFIRMED.